286 S.C. 456 (1985)
334 S.E.2d 282
Bobby M. STICHERT, Respondent,
v.
Carroll HEATH, Sheriff of Aiken County, Appellant.
22368
Supreme Court of South Carolina.
Submitted August 12, 1985.
Decided August 29, 1985.
Atty. Gen. T. Travis Medlock, Chief Deputy Atty. Donald J. Zelenka, Staff Atty. Ralph K. Anderson, III, Columbia, for appellant.
Franklin D. Beattie, Aiken, for respondent.
*457 Submitted Aug. 12, 1985.
Decided Aug. 29, 1985.
Per Curiam:
Respondent was jailed on a fugitive warrant from Texas, pending extradition. He petitioned the circuit court for a writ of habeas corpus. The lower court issued an order quashing the fugitive warrant and placing respondent on probation. We reverse.
The State contends that the appeal is moot because respondent has voluntarily given himself up to the Texas authorities. However, respondent's return to Texas does not render moot that portion of the order requiring him to be placed on probation in South Carolina for five years. Because respondent had never been convicted of a crime, nor accepted in this State for probation supervision, the circuit court clearly exceeded its jurisdiction. The portion of the circuit court's order which placed respondent on probation in this State is void. State v. Funderburk, 259 S.C. 256, 191 S.E. (2d) 520 (1972).
Accordingly, the order of the circuit court is
Reversed.
FINNEY, J., not participating.